DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process without significantly more. The claim(s) recite(s) limitations of directing current state of a first electrochromic device, receiving first sensor data, determining based of the sensor data and responsive actions for corrective actions to be performed. The limitation of directing, receiving, determining and responsive, under their broadest reasonable interpretation cover performance that is a mental process, but for the recitation of the first electrochromic device (claim 1, 17, 19); memory and processing device (claim 19). That is, other than reciting “first electrochromic device (claim 1, 17, 19); memory and processing device (claim 19)” nothing in the claim element precludes the step from practically be performed in the mind. For example, but for the “first electrochromic device” language , “directing”, “receiving”, “determining”, and “responsive” under their broadest interpretation cover performance of the limitation in the mind but for the recitation of a first electrochromic device (claim 1, 17, 19); memory and processing device (claim 19) components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. In particular the claims only recite additional elements of first electrochromic device (claim 1, 17, 19); memory and processing device (claim 19) to perform the above steps. The first electrochromic device, memory and processing device in the above steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a first electrochromic device, generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim limitations are directed to an abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a first electrochromic device (claim 1, 17, 19); memory and processing device (claim 19) to perform the above steps amount to more than mere instructions to apply the exception using a generic electrochromic device and generic computer component. Mere instruction to apply an exception using a generic electrochromic device and generic computer component(s) cannot provide an inventive concept. The claims are not patent eligible. Claims 2-16, 18, 20 are rejected because they depend on the deficiencies of base claims 1, 17, 19.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-9, 14-15, 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palm et al. (2015/0097944).
Claim 1, 17, 19
 	Palm et al. (2015/0097944) discloses a processing device (Fig. 1, Ref. 10) with memory (Para. 0041) for directing (directing with controller Fig. 1, Ref. 10) a current tinting state of the first electrochromic device (Fig. 1, Ref. 31) to correspond to a first tinting state (Fig. 4, Ref. 108); receiving first sensor data (Fig. 4, Ref. 110) associated with the directing of the current tinting state of the first electrochromic device (Fig. 1, Ref. 31) to correspond to the first tinting state (Para. 0051); determining, based on the first sensor data, whether a corrective action is to be performed for the first electrochromic device (Fig. 1, Ref. 31)(Fig. 4, Ref. 110); and responsive to determining the corrective action is to be performed, causing the corrective action to be performed (Para. 0058; repair of the defects).  

    PNG
    media_image1.png
    653
    480
    media_image1.png
    Greyscale

Claim 2, 18, 20
 	Palm et al. (2015/0097944) discloses directing the current tinting state of the first electrochromic device (Fig. 1, Ref. 31) to correspond to the first tinting state (Fig. 4, Ref. 108); and receiving second sensor data associated (threshold data) with the directing of the current tinting state of the first electrochromic device to correspond to the first tinting state (Para. 0056), wherein the determining whether the corrective action is to be performed is further based on the second sensor data (Para. 0058; repair of the defects).  
Claim 3
 	Palm et al. (2015/0097944) discloses the first stage of manufacturing is at a first facility and the second stage of manufacturing is at a second facility, and wherein the first stage of manufacturing comprises one or more of generating an electrochromic (EC) assembly, laminating the EC assembly, assembling an insulated glass unit (IGU), or assembling a laminated glass unit (LGU) (Para. 0004).  
Claim 7
 	Palm et al. (2015/0097944) discloses the directing (Fig. 2, Ref. 10) of the current tinting state of the first electrochromic device (Fig. 1, Ref. 31) to correspond to the first tinting state comprises causing a first amount of electric charge to enter the first electrochromic device (Fig. 4, Ref. 108); the method further comprises causing light to be emitted at a first side (Infrared) of the first electrochromic device (Fig. 1, Ref. 31) and determining a portion of the light that is received at a second side of the first electrochromic device (Fig. 1, Ref. 26; thermal camera); and the first sensor data is associated with the portion of the light received at the second side of the first electrochromic device (Fig. 1, Ref. 31)(Para. 0050).  
Claim 8
 	Palm et al. (2015/0097944) discloses converting the first sensor data to a first plurality of color space values (different grey values, see fig, 7), wherein the determining whether the corrective action is to be performed comprises determining whether each of the first plurality of color space values meets a corresponding threshold (Para. 0060; background (baseline)).  
Claim 9
 	Palm et al. (2015/0097944) discloses the first sensor data comprises one or more of: image data associated with the directing of the current tinting state of the first electrochromic device to correspond to the first tinting state; or temperature data associated with the directing of the current tinting state of the first electrochromic device to correspond to the first tinting state (See Fig. 7, Thermal Image).  
Claim 14
 	Palm et al. (2015/0097944) discloses the first sensor data is associated with one or more of: a point in time after transition of the first electrochromic device (Fig. 1, Ref. 31) to the first tinting state; or one or more points in time during the transition of the first electrochromic device (Fig. 1, Ref. 31) from the current tinting state to the first tinting state (Para. 0051; defect data).  
Claim 15
 	Palm et al. (2015/0097944) discloses the corrective action comprises one or more of: providing an alert to a user; causing the first electrochromic device to be reset; interrupting operation of manufacturing equipment associated with the first stage of manufacturing; or updating manufacturing parameters of the manufacturing equipment associated with the first stage of manufacturing (Interrupting equipment to provided repair to the defect location; Para. 0056).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-6, 10-13, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palm et al. (2015/0097944).
Claims 4-6
	Palm et al. (2015/0097944) discloses the claimed invention except for receiving order details specifying a plurality of electrochromic devices to be manufactured, a corresponding electrical connection configuration for each of the plurality of electrochromic devices, and an order of installation, wherein the plurality of electrochromic devices comprises the first electrochromic device; and causing production of the plurality of electrochromic devices based on the order of installation and based on the corresponding electrical connection configuration for each of the plurality of electrochromic devices; causing a physical label specifying an identifier to be associated with the first electrochromic device, wherein the identifier specifies the first electrochromic device, the corresponding electrical connection configuration for the first electrochromic device, and the order of installation of the first electrochromic device; receiving a three-dimensional (3D) model comprising the plurality of electrochromic devices and the corresponding electrical connection configuration for each of the plurality of electrochromic devices; and exporting, based on the 3D model, the order details. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine Palm et al. (2015/0097944) with the manufacturing processes listed above since it was well known in the art that using such processes or ordering, labeling, and modeling improves the overall efficiency of the manufacturing process, therefore increasing the quality of the end product and yield. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
Claim 10-13
	Palm et al. (2015/0097944) discloses the claimed invention except for determining whether the corrective action is to be performed for the first electrochromic device comprises: providing the first sensor data as input to a trained machine learning model; obtaining, from the trained machine learning model, one or more outputs indicative of predictive data; and determining, based on the predictive data, whether the corrective action is to be performed for the first electrochromic device; predictive data is indicative of one or more of: whether the first electrochromic device is abnormal compared to a plurality of historical electrochromic devices; a classification of the first electrochromic device; or a ranking of one or more causes of the classification; classification is indicative of one or more of: predicted performance data of the first electrochromic device; predicted lifetime of the first electrochromic device; or predicted defect of the first electrochromic device; receiving historical sensor data associated with a plurality of electrochromic devices; receiving performance data corresponding to the plurality of electrochromic devices; and training a machine learning model using training data including the historical sensor data and the performance data to generate a trained machine learning model, the trained machine learning model being capable of generating one or more outputs indicative of predictive data, wherein the corrective action associated with the first electrochromic device is to be performed based on the predictive data. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine Palm et al. (2015/0097944) with the machine learning, classification, predicting, and historical data since it was well known in the art that using such manufacturing processes listed above improves the overall efficiency of the manufacturing process, therefore increasing the quality of the end product and yield. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
Claim 16
	Palm et al. (2015/0097944) discloses the claimed invention except for receiving second sensor data, wherein the determining whether a corrective action is to be performed for the first electrochromic device is further based on the second sensor data, wherein the second sensor data comprises one or more of: impedance data associated with the first electrochromic device; acoustic data associated with the first electrochromic device87 Attorney Docket No.: 33252.34 (L0008)first image data associated with one or more solder connections of the first electrochromic device; second image data associated with gradient etching of the first electrochromic device; temperature data associated with transportation of one or more materials associated with the first electrochromic device; or vibration data associated with the transportation of the one or more materials associated with the first electrochromic device. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine Palm et al. (2015/0097944) with the second sensor data listed above since it was well known in the art that using second sensor data in combination with other sensor data improves defect detection, therefore improving the over quality of the manufactured device. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430. The examiner can normally be reached M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2886                                                                                                                                                                                                        September 2, 2022